PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/453,432
Filing Date: 26 Jun 2019
Appellant(s): ARx, LLC



__________________
David M. Marcus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/10/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1
Claims 1, 4, 6-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995).

Rejection 2
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Palmer et al. (US 2009/0010992, Jan. 8, 2009).

Rejection 3
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Farr et al. (US 2008/0026040, Jan. 31, 2008).

Rejection 4
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Yadav et al. (US 2016/0303038, Oct. 20, 2016).

Rejection 5
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995), Palmer et al. (US 2009/0010992, Jan. 8, 2009), and further in view of Farr et al. (US 2008/0026040, Jan. 31, 2008).

Rejection 6
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Giovinazzo et al. (US 2016/0089328, Mar. 21, 2016).

Rejection 7
Claims 1-4 and 6-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,545,376, claim 1 of U.S. Patent No. 9,662,301, claim 1 of U.S. Patent No. 9,662,297, and claim 1 of U.S. Patent No. 9,814,674 in view of Singh et al. (US 5,458,879, Oct. 17, 1995).


(2) Response to Argument

Rejection 1
	Appellant argues that a person of ordinary skill in the art would not interpret paragraphs [0037] and [0038] as indicating or suggesting low viscosity. A person having ordinary skill in the art, reading Musho in its entirety, would not understand Musho to be suggesting that lower viscosities than a paste or gel would be desirable and would have no basis for a reasonable expectation of success in lowering the working viscosity by two orders of magnitude.
	The Examiner does not find Appellant’s argument to be persuasive. Musho does not explicitly disclose a viscosity lower than a paste or gel. In paragraph [0037], however, Musho teaches that the term “liquid” formulation “encompasses any wet, non-solid flowable substance and in some embodiments may resemble the consistency of a paste.” Thus, since the consistency of a paste is only present in some embodiments and not in all embodiments, Musho does not require the viscosity to be that of a paste. This is further supported by the explicit mention in paragraph [0057] of Musho of a “liquid (or paste….” Furthermore, Musho specifically discloses in paragraph [0038] that the liquid formulation may be incorporated in the form of a solution. Solutions and pastes are generally understood to be different than solutions, with a solution having a viscosity lower than that of a paste. Therefore, since Musho discloses a solution, one would have reasonably expected the viscosity to be lower than that of a paste. Although Musho does not disclose how low the viscosity may go, there is nothing in the prior art suggesting a low viscosity would not work or be ideal. Therefore, one of ordinary skill in the art would not have been taught away from using various viscosities than are encompassed by the term solution. As such, Appellant’s argument is unpersuasive.

Appellant argues that even if Musho contemplates techniques other than stenciling, no alternative viscosity is given for any such techniques, and there is no indication in Musho whatsoever that any such alternative techniques would be functional with less viscosity than is used for stenciling. Musho provides no guidance to suggest deviating from the explicitly taught viscosity of about 20,000 cPs to about 500,000 cPs.
	The Examiner does not find Appellant’s argument to be persuasive. Although Musho does not disclose wherein the techniques other than stenciling would be functional with less viscosity than is used for stenciling, Musho does not disclose wherein the alternative techniques would not be functional with less viscosity than is used for stenciling. Appellant has not shown wherein the alternative techniques would not be functional with less viscosity than is used for stenciling such that one of ordinary skill in the art would not be motivated to use a formulation with less viscosity than is used for stenciling. Also, as discussed above, Musho disclose wherein the formulation may be a solution. Therefore, one of ordinary skill in the art would not have been taught away from using various viscosities than are encompassed by the term solution. As such, Appellant’s argument is unpersuasive.

	Appellant argues that the context of paragraph [0037] has been erroneously reversed. 
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Musho discloses in paragraph [0037] wherein a liquid formulation that is employed to form the individual unit doses will be appreciated to encompass any wet, non-solid flowable substance and in some embodiments may resemble the consistency of a paste. Thus, since the liquid formulation has the consistency of a paste in some embodiments, it is reasonable for one of ordinary skill in the art to interpret paragraph [0037] to mean that it is not necessary for the liquid formulation to have a consistency of a paste. As such, Appellant’s argument is unpersuasive.

Appellant argues that nothing about the term “solution” necessitates or even implies a liquid with low viscosity. 
	The Examiner does not find Appellant’s argument to be persuasive. As discussed above, since Musho discloses wherein the formulation may be a solution, one of ordinary skill in the art would not have been taught away from using various viscosities than are encompassed by the term solution. As such, Appellant’s argument is unpersuasive.

	Appellant argues that because Singh does not disclose that its compositions are capable of forming solid dissolvable film constructs, Singh is not instructive for the modification of Musho which teaches the use of thixotropic pastes with viscosities of 20,000-500,000 cPs for the formation of solid film unit dose constructs.
The Examiner does not find Appellant’s argument to be persuasive. As discussed above, the formulation of Musho is not limited to thixotropic pastes. Also, since the composition of Singh can coat and adhere to mucous membranes, the composition of Singh can form a film since a coating is a film. Therefore, it would have been obvious to one of ordinary skill in the art that the viscosity disclosed by Singh can form a film. Whether or not the film can dissolve depends on the polymer used. The rejection states wherein the polymers of Musho are used. Musho discloses water-soluble polymers and thus the film is capable of dissolving using the polymers of Musho. As such, the teachings of Singh are instructive for the modification of Musho and Appellant’s argument is unpersuasive. 

Appellant argues that the question is whether Singh discloses or suggests that the liquid oral formulations of Singh, which have low viscosities, would have properties suitable for adapting the dissolvable unit dose construct formation process disclosed in Musho with a reasonable expectation of success.
The Examiner does not find Appellant’s argument to be persuasive. As discussed above, since Musho discloses wherein the formulation may be a solution, one of ordinary skill in the art would not have been taught away from using various viscosities than are encompassed by the term solution. Thus, one of ordinary skill in the art would have been motivated to use the viscosity disclosed by Singh since it is a known and effective viscosity for a solution. As such, Appellant’s argument is unpersuasive. 

Appellant argues that Musho describes in paragraph [0048] process steps that are incompatible with low viscosities.
The Examiner does not find Appellant’s argument to be persuasive. Nowhere in Musho’s disclosure does it disclose wherein the process steps in paragraph [0048] are incompatible with low viscosities. Also, Appellant has not provided objective support to show wherein the process steps in paragraph [0048] are incompatible with low viscosities. As such, Appellant’s argument is unpersuasive. 

Appellant argues that as described in the Third Declaration very low viscosities (1-300 cPs) were found to have beneficial properties as discussed in paragraph [0042] of the Application. At lower viscosities the formulation flows out as a level, flat deposit in contrast to the stenciling technique of Musho, which depends on high viscosity formulation to remain in place after removing the stencil. These results would not be expected from the disclosures of Musho and Singh.
The Examiner does not find Appellant’s argument to be persuasive. Appellant has not provided objective evidence supporting wherein the claimed invention has beneficial properties. The Third Declaration just states that the claimed viscosity provides beneficial properties. The Third Declaration does not provide any objective evidence supporting this assertion. Thus, the Third Declaration appears to be merely an opinion evidence. According to MPEP 716.01(c), declarations offering opinion evidence praising the merits of a claimed invention were found to have little value because of a lack of factual support. Therefore, since Appellant has not provided factual support supporting their assertion, the Third Declaration is not persuasive.
Furthermore, with regards to paragraph [0042], the paragraph also does not provide objective evidence supporting Appellant’s assertion. Mere conclusory statements in the specification, unsupported by objective evidence, are entitled to little weight when the PTO questions the efficacy of those statements. In re Greenfield and DuPont, 197 USPQ 227, 229 (C.C.P.A. 1978). Therefore, since Appellant has not provided any objective evidence supporting wherein low viscosity has beneficial properties, Appellant’s argument is unpersuasive.

Appellant argues that the passage “Musho et al. disclose wherein the polymer affects the rheology of the composition” merely indicates that polymers may be selected to achieve a desired rheology. This passage does not in any way suggest that any particular rheology or range of rheology is suitable. As such, this passage cannot support a reasonable expectation of success in combining the references because success requires the formation of a unit dose construct.
The Examiner does not find Appellant’s argument to be persuasive. As discussed in the rejection, Musho discloses a liquid-base biologically compatible muco-adhesive polymer matrix. Singh discloses a liquid-base biologically compatible muco-adhesive polymer matrix by disclosing an aqueous oral vehicle composition comprising a water-soluble mucoadhesive. Therefore, since Singh, like Musho, is related to a liquid-base biologically compatible muco-adhesive polymer matrix, one of ordinary skill in the art would have been motivated to try the viscosity disclosed by Singh for the composition of Musho. One of ordinary skill in the art would have had a reasonable expectation of success since Musho et al. disclose wherein the polymer affects the rheology of the composition. Reasonable expectation of success does not require the formation of a unit dose construct since obviousness does not require absolute predictability. See MPEP 2143.02. Since there is a reason to try the viscosity of Singh and it was known in the art that modifying polymers may be used to arrive at a desired viscosity, there is a reasonable expectation of success. As such, Appellant’s argument is unpersuasive.

Appellant argues that the viscosity change from Musho is far outside the bounds of optimization within prior art conditions or through routine experimentation and it remains the case that nothing in either Musho or Singh would support or suggest lowering the viscosity to a range of 25-50 cPs to form the unit dose constructs of Musho.
The Examiner does not find Appellant’s argument to be persuasive. MPEP 2144.05 does not state wherein there are bounds for optimization. Furthermore, as discussed above, since Musho discloses wherein the formulation may be a solution, one of ordinary skill in the art would not have been taught away from using various viscosities than are encompassed by the term solution. As such, Appellant’s argument is unpersuasive.

Rejection 2
	Appellant has not made any arguments with regards to Palmer. Therefore, the rejection is maintained.


Rejection 3
	Appellant has not made any arguments with regards to Farr. Therefore, the rejection is maintained.

Rejection 4
	Appellant has not made any arguments with regards to Yadav. Therefore, the rejection is maintained.

Rejection 5
	Appellant has not made any arguments with regards to Palmer and Farr. Therefore, the rejection is maintained. 

Rejection 6
	Appellant has not made any arguments with regards to Giovinazzo. Therefore, the rejection is maintained. 

Rejection 7
	Appellant argues that because of the clear errors disclosed above, the rejection should be reversed.
	The Examiner does not find Appellant’s argument to be persuasive since the Appellant’s arguments above are unpersuasive. Therefore, the rejection is maintained. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.